DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species G in the reply filed on 5/23/2022 is acknowledged.  The traversal is on the ground(s) that “species A-G are all about a method of outputting control signals for controlling the display panel having a sensing area including sensing pixels and a non-sensing area including dummy pixels, which are derived from the same idea and share at least a technical feature, and there should not be a serious burden on the examiner”.  This is not found persuasive because the different species includes different structure of the pixels and/or different driving signals.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-5 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/23/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0320269; hereinafter Kim) in view of Song et al. (US 2017/0336909; hereinafter Song).
Regarding claim 1: 
Kim discloses a method of controlling a display panel having a sensing area and a non-sensing area, the sensing area comprising a plurality of fingerprint sensing pixels, each coupled to at least one control line, and the non-sensing area comprising a plurality of dummy pixels, each coupled to at least one dummy line (see Fig. 14A; the sensing area corresponds to SA area, and non-sensing area corresponds to the area outside of the SA; also see paragraphs 201-204), the method comprising: 
applying a control signal on a first control line among the at least one control line or configuring the first control line to be floating (see Fig. 16; the FSDC1 only applies drive signal to at least a selected fingerprint scan line); and 
applying a first anti-loading driving (ALD) signal corresponding to the control signal on a first dummy line among the at least one dummy line or configuring the first dummy line to be inactive (see paragraphs 31 and 210 and 212; the non-selected or non-driving lines are maintained in an inactive state).
Kim does not expressly disclose the inactive state of a line is floating. 
However, in the same field of endeavor, Song discloses a method of controlling a display panel having a sensing area and a non-sensing area coupled to at least one dummy line, the method comprising: 
	configuring the dummy line to be floating (see Fig. 32 and paragraph 126; the non-driven sensor line is a dummy line, which is put into a floating state). 
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Kim to configure the first dummy line to be floating as taught by Song.  One of ordinary skill in the art would have been motivated to do this because keeping the non-driven lines floating reduces the capacitance connected to the sensor lines thereby improving the sensing sensitivity (see paragraph 127). 
	Regarding claim 6: 
	Kim discloses the method of claim 1, further comprising:
 applying a touch signal on a touch sensor of the display panel during a touch operation period (see paragraph 216; a touch by the user generates a touch signal on a touch sensor during a touch operation period). 
Kim does not disclose the method with step applying a second ALD signal on the first dummy line or configuring the first dummy line to be floating when the touch signal is applied.
However, in the same field of endeavor, Song discloses the method further comprising:
	configuring the dummy line to be floating when the touch signal is applied (see Fig. 32 and paragraph 126; the non-driven sensor line is a dummy line, which is put into a floating state; the touch signal is applied when the user input a touch). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Kim to configure the first dummy line to be floating when the touch signal is applied as taught by Song.  One of ordinary skill in the art would have been motivated to do this because keeping the non-driven lines floating reduces the capacitance connected to the sensor lines thereby improving the sensing sensitivity (see paragraph 127).
Regarding claims 11 and 16: 
Claims 11 and 16 recite similar limitations as in claims 1 and 6, respectively. Hence, claims 11 and 16 are rejected under the same reasons as discussed above in claims 1 and 6, respectively. 
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Song as applied to claim 1 above, and further in view of Yoo et al. (US 2021/0019035; hereinafter Yoo).
Regarding claim 8: 
Kim and Song disclose all the features in claim 1.  Song further discloses the method comprising: 
applying a common voltage on a common electrode of display pixels of the display panel during a display period (see paragraph 65). 
However, neither Kim and Song disclose applying a constant voltage on the first dummy line or configuring the first dummy line to be floating when the common voltage is applied.
	In the same field of endeavor, Yoo discloses a method comprising: 
applying a common voltage on a common electrode of display pixels of the display panel during a display period (see paragraph 10); and 
applying a constant voltage on the first dummy line or configuring the first dummy line to be floating when the common voltage is applied (see paragraph 190).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Kim, Song and Yoo.  The combination would have yielded a predictable result of not affecting the display driving-related wires or electrodes during display period. 
Regarding claim 18: 
Claim 18 recites similar limitations as in claim 8.  Hence, claim 8 is rejected under the same reason as discussed above in claim 8. 
Claim(s) 2, 7, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Song as applied to claim 1 above, and further in view of Chang et al. (US 2020/0342196; hereinafter Chang). 
Regarding claim 2: 
Kim and Song disclose all the features in claim 1.  However, Kim and Song do not disclose the method, wherein at least one of a frequency, a phase and an amplitude of the first ALD signal is substantially identical to a frequency, a phase and an amplitude of the control signal, respectively.
In the same field of endeavor, Chang discloses a method, wherein at least one of a frequency, a phase and an amplitude of the first ALD signal is substantially identical to a frequency, a phase and an amplitude of the control signal, respectively (see paragraph 37).
Before the effective filing date of the claimed invention, it would have been obvious to person of ordinary skill in the art to modify the method of Kim in view of Song such that at least one of a frequency, a phase and an amplitude of the first ALD signal is substantially identical to a frequency, a phase and an amplitude of the control signal, respectively as taught by Chang.  One of ordinary skill in the art would have been motivated to do this because interreference between the touch sensing operation and the fingerprint sensing operation can be eliminated or reduce (see Chang, paragraph 5). 
Regarding claim 7: 
Kim and Song disclose all the features in claim 6.  However, Kim and Song do not disclose the method, wherein at least one of a frequency, a phase and an amplitude of the second ALD signal is substantially identical to a frequency, a phase and an amplitude of the touch signal, respectively.
In the same field of endeavor, Chang discloses a method, wherein at least one of a frequency, a phase and an amplitude of the ALD signal is substantially identical to a frequency, a phase and an amplitude of the touch signal, respectively (see paragraph 37).
Before the effective filing date of the claimed invention, it would have been obvious to person of ordinary skill in the art to modify the method of Kim in view of Song such that at least one of a frequency, a phase and an amplitude of the second ALD signal is substantially identical to a frequency, a phase and an amplitude of the touch signal, respectively as taught by Chang.  One of ordinary skill in the art would have been motivated to do this because interreference between the touch sensing operation and the fingerprint sensing operation can be eliminated or reduce (see Chang, paragraph 5).
Regarding claims 12 and 17: 
Claims 12 and 17 recite similar limitations as in claims 2 and 7, respectively. Hence, claims 12 and 17 are rejected under the same reasons as discussed above in claims 2 and 7, respectively.
Allowable Subject Matter
Claims 9, 10, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 9, none of the reference of record alone or in combination discloses or suggests the method of claim 8, further comprising: applying the control signal on the first control line during a fingerprint sensing period; and applying a third ALD signal on the common electrode or configuring the common electrode to be floating when the control signal is applied.
Claim 10 depends from claim 9.  Claims 19 and 20 recite similar limitations as in claims 9 and 10, respectively. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2019/0019000) teaches an optical fingerprint sensor and a dummy area adjacent to the optical fingerprint sensor. 
Wang et al. (US 2018/0365473) discloses a fingerprint recognition display device using a floating EM signal on a control signal line. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625